Citation Nr: 0432273	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  99-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of fractures of the transverse 
processes of C6, C7, and D1 vertebrae, prior to May 9, 2003.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of fractures of the transverse 
processes of C6, C7, and D1 vertebrae.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from February 1950 to March 
1952.

Service connection was granted for fracture, transverse 
process of vertebra, C6, C7, D1, by an August 1952 rating 
decision.  A noncompensable (zero percent) disability rating 
was assigned, effective March 7, 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which confirmed and continued the noncompensable 
disability rating.  A compensable rating of 10 percent was 
subsequently assigned, effective February 27, 1998.  A 20 
percent rating was then assigned, effective May 9, 2003.

The veteran provided testimony at a personal hearing before 
the RO in May 1999, a transcript of which is of record.

The case was before the Board previously in June 2000, when 
it was remanded for additional development.  The requested 
development having been accomplished, the case is again 
before the Board for appellate adjudication.


FINDINGS OF FACT

1.  Prior to May 9, 2003, the residuals of fractures of the 
transverse processes of C6, C7, and D1 vertebrae were 
manifested by complaints of pain and weakness with slight 
limitation in the cervical spine; no related neurological 
pathology was clinically demonstrated.  

2.  The residuals of fractures of the transverse processes of 
C6, C7, and D1 vertebrae are currently manifested by pain 
with no more than moderate limitation of motion or functional 
loss; no objective neurological manifestations have been 
identified.  


CONCLUSIONS OF LAW

1.  Prior to May 9, 2003, the criteria for an evaluation in 
excess of 10 percent for residuals of fractures of the 
transverse processes of C6, C7, and D1 vertebrae were not 
met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5290 (as in 
effect prior to September 26, 2003).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of fractures of the transverse processes of C6, 
C7, and D1 vertebrae have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a, Diagnostic Code 5290 (as in effect prior to September 
26, 2002), and 5235-5243 (as in effect prior to and after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decisions dated in May 1998 and October 2003; the statement 
of the case dated in December 1998; the supplemental 
statements of the case dated in September 1999, January 2003, 
April 2003, and October 2003; the Board remand dated in June 
2000; and the letters dated in June 2002 and July 2002.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The June and July 2002 letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  VA has obtained 
two medical examinations to assess the nature and severity of 
the disability at issue here.  Additionally, the veteran has 
been afforded a hearing before a RO personnel.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issues on appeal 
were re-adjudicated and a supplemental statements of the case 
was provided to the veteran.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error.  See 
VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Specific schedular criteria will be discussed in conjunction 
with the Board's evaluation of the service-connected disorder 
below.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to these elements.  The functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The veteran is seeking an increased disability rating for his 
service-connected cervical and mid-spine disability, which 
was evaluated as 10 percent disabling prior to May 9, 2003, 
and 20 percent disabling beginning on May 9, 2003.  He 
essentially contends that the symptomatology associated with 
his cervical spine disability is more severe than is 
contemplated by the currently assigned ratings.

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).   

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's service-connected spine disability has been 
rated as 0 percent disabling from March 1952, as 10 percent 
disabling from February 27, 1998, and as 20 percent disabling 
from May 9, 2003, under Diagnostic Code 5285-5290. 

The veteran's spine disability had been given a single rating 
under a hyphenated diagnostic code:  5285-5290.  The role of 
hyphenated diagnostic codes is used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  

The first of the hyphenated diagnostic codes, 5285, indicates 
that the disability being rated involves residuals of 
fracture of vertebrae.  The second of the hyphenated 
diagnostic codes, 5290, reflects that the basis of the 
evaluation assigned is limitation of motion of the cervical 
spine.

Diagnostic Code 5285 provides the rating criteria for 
residuals of a fractured vertebra.  Diagnostic Code 5285 
provides that residuals of a fractured vertebra without cord 
involvement, but with abnormal mobility requiring a neck 
brace (jury mast) warrant a 60 percent rating.  Otherwise, 
residuals of a fractured vertebra should be rated in 
accordance with definite limited motion or muscle spasm, 
adding a separate 10 percent rating for demonstrable 
deformity of vertebral body.  Diagnostic Code 5285.  In 
addition, a "Note" under Diagnostic Code 5285 provides that 
under both ankylosis and limited motion, ratings should not 
be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  The medical evidence does not show that 
the residuals of fractures of the transverse processes of C6, 
C7, and D1 vertebrae result in abnormal mobility requiring a 
neck brace (jury mast).  As the D1 vertebra is the first 
vertebra of the dorsal segment of the spine which is adjacent 
to the cervical segment, a separate rating may not be 
assigned by reason of involvement of only this vertebra.  A 
demonstrable deformity of a vertebral body has not been 
identified.  Thus, a higher evaluation or a separate 10 
percent rating for vertebral deformity is not warranted under 
Diagnostic Code 5285.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis is 
rated based upon limitation of motion of the affected joint.  
Diagnostic Code 5290 deals specifically with limited motion 
of the cervical spine.  Moreover, limitation of range of 
motion is the dominant characteristic of the veteran's 
service-connected cervical spine disability.  Therefore, 
Diagnostic Code 5290 is the most appropriate Diagnostic Code 
for evaluating the veteran's disability under the former 
rating schedule.  

That diagnostic code provides for the following levels of 
disability:

30%  Severe limitation of motion;

20%  Moderate limitation of motion;

10%  Slight limitation of motion.

See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (as in effect 
prior to September 26, 2003). 

The current schedule for evaluating disorders of the spine 
provides the following:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease -

100%  Unfavorable ankylosis of the entire spine;

50%  Unfavorable ankylosis of the entire thoracolumbar spine;

40%  Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30%  Forward flexion of the cervical spine 15 degrees or 
less, or, favorable ankylosis of the entire cervical spine;

20%  Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis;

10%  Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71a, Diagnostic Code 5235 through 5243 (as 
in effect beginning on September 26, 2003).

Factual Background.  The service medical records reflect that 
the veteran sustained, among other things, a fracture, 
transverse process of vertebra C6, C7, D1, in May 1951 when 
he was a passenger in an automobile that lost steering 
control, left the road, and plunged over a 40 foot 
embankment.  It was noted that this accident occurred while 
the veteran was on authorized leave, and it was not the 
result of the veteran's own misconduct.

X-rays taken in conjunction with a July 1952 VA medical 
examination revealed deformity of the right lateral aspects 
of the 7th cervical and 4th dorsal vertebrae due to old 
fractures through the transverse processes which had resulted 
in bony bulging across this area, due to considerable 
proliferative bone formation.  Diagnoses from this 
examination included fracture, transverse processes of 
vertebrae C6, C7, D1, and distal articulating surface of 
right tibia and right ankle according to record, healed and 
uncomplicated without residual evidence of same on physical 
examination; with residual deformity of D4 and C7 transverse 
process per X-ray.

Service connection was granted for, among other things, 
fracture, transverse process of vertebra C6, C7, D1, by an 
August 1952 rating decision.  A noncompensable disability 
rating was assigned, effective March 7, 1952.

In February 1998, the veteran requested re-evaluation of his 
service-connected disabilities.  The only medical treatment 
identified at that time was at the VA Medical Center (VAMC) 
in Long Beach, California.

VA medical records were subsequently obtained that covered a 
period from October 1996 to March 1998.  These records show 
assessments of degenerative joint disease in April 1997, 
September 1997, and November 1997.  Also, the veteran was 
treated for complaints of almost constant low back pain in 
February 1998.  However, these records contain no pertinent 
findings regarding the cervical and dorsal spines; i.e. the 
service-connected neck and mid-back injury.

In the May 1998 rating decision, the RO denied increased 
ratings for any of the veteran's service-connected 
disabilities.  The RO found that the veteran had not 
indicated which specific disabilities had worsened, but that 
the VA medical records showed no treatment for any of his 
service-connected disabilities. 

VA outpatient treatment records, dated from June 1998 to 
April 1999, are negative for treatment of the veteran's 
service-connected neck and mid-back injury.

At the May 1999 personal hearing, the veteran clarified that 
he was seeking an increased rating for his service-connected 
neck and mid-back injury.  He testified that he experienced a 
lot of pain in his cervical and dorsal spines, and resulting 
functional impairment.  For example, he testified that he had 
trouble sleeping because of his neck pain.  Additionally, he 
testified that he could only walk about nine or ten yards 
before his neck started to bother him.  On inquiry, he 
indicated that he experienced discomfort upon prolonged 
sitting.  He testified that he took medication on a daily 
basis because of his pain, but that he did not use a brace.

The veteran was afforded a VA examination in August 1999, at 
which time it was noted that he was injured in 1951 in a 
motor vehicle accident.  At that time, he was diagnosed with 
a fractured neck and back vertebra.  He was treated 
conservatively, without surgery, and the fractures healed.  
However, the veteran reported that his spine had bothered him 
since that time.  In fact, the veteran reported that his back 
and neck pain had steadily worsened over the previous five 
years.  His back hurt when he stood for too long, and he was 
only able to walk approximately one half a block before the 
pain in his neck "[got] too much."  He reported that his 
neck pain was constant and burning in nature.  The veteran 
described his neck pain as "6/10", and "8/10" on use.  He 
described his back pain as "7/10."  The veteran stated that 
he was not able to do more than "just normal activities of 
daily living."  He reported that he was unable to work due 
to his severe neck and back pain, but denied any physical 
therapy, braces, or pain medication.  

On physical examination, the veteran's cervical spine had 10 
degrees of extension.  Otherwise, it had full forward 
flexion, lateral rotation, and lateral bending.  The veteran 
was neurovascularly intact in the bilateral upper and lower 
extremities, to motor and sensory examination.  There was no 
tenderness in the cervical spine, and a Sprengle's test was 
negative.  Otherwise, the veteran walked very slowly.  X-rays 
of the cervical spine showed diffuse arthrosis with 
degenerative disc disease.  Relevant clinical impression was 
of cervical spine arthrosis.

An April 2003 statement from a VA physician indicates that 
the veteran suffered from severe chronic and progressive neck 
and lower back pain, which was believed to be due to 
degenerative joint disease.  In the opinion of the physician, 
"The symptoms of the spine and the knees have become much 
more severe as the years have passed, and are now markedly 
worsened by standing, walking, or sitting for more than a few 
minutes. . . ."

The veteran was afforded another VA examination in May 2003, 
when he reported constant and progressive pain in the 
cervical and dorsal spine areas.  On physical examination, 
the veteran appeared morbidly obese, and was in no apparent 
distress.  His posture was normal, and he walked with a cane 
into the examination room.  His gait was mildly antalgic, 
favoring the left, secondary to left ankle pain.  On 
examination, there was evidence of painful motion of the 
cervical spine in all directions, and evidence of muscle 
spasm in the trapezii.  There was no evidence of weakness or 
tenderness noted, however.  There was evidence of distal 
cervical kyphosis.  Regarding range of motion, active flexion 
of the cervical spine was to 35 degrees.  Active extension 
was to 20 degrees, and active right lateral flexion was to 25 
degrees.  Active left and right rotation was to 55 degrees.  
Range of motion of the cervical spine was noted to be limited 
by pain, but not by fatigue, weakness, lack of endurance or 
incoordination.

With respect to the thoracic spine, there was evidence of 
thoracokyphosis and mild paraspinal muscle spasm.  There was 
also evidence of tenderness to deep palpation from T11 
through T12.  No evidence of weakness was noted.  Straight 
leg raising was negative to 40 degrees.  Regarding range of 
motion, active flexion was to 55 degrees.  Active extension 
was to 10 degrees, and active right lateral flexion was to 20 
degrees.  Active left lateral flexion was to 20 degrees, and 
active left and right rotation was to 25 degrees.  Range of 
motion of the thoracic spine was limited by pain, but was not 
limited by fatigue, weakness, lack of endurance or 
incoordination.

On neurologic examination, motor strength was within normal 
limits at 5/5 in the upper extremities, 4/5 in the left lower 
extremity, secondary to pain in the ankle, and 5/5 in the 
right lower extremity.  There was no evidence of atrophy.  
Sensation was intact in the upper and lower extremities.  
Deep tendon reflexes were 1+ in the biceps and triceps, 2+ in 
the knees, and 0 in the ankles.  

Clinical diagnosis was of residuals of an injury to the 
cervical dorsal spine, to include arthritis.  In the opinion 
of the examiner, the veteran had moderate limitation of 
motion of the cervical spine, and limited range of motion of 
the thoracic spine.  There was no evidence of radiculopathy.

In June 2003, the same VA examiner provided additional 
commentary regarding the functional limitations caused by the 
neck and mid-back, as well as other associated symptoms.  
With respect to the cervical spine, the examiner opined that 
the veteran should avoid using ladders, reaching overhead, 
and crawling.  With respect to the thoracic spine, the 
veteran should avoid lifting more than 20 pounds 
occasionally, and 10 pounds on a frequent basis.  He should 
avoid bending, frequent stooping and crouching.  He should 
also avoid turning and twisting the upper body frequently.  
The examiner opined that the veteran was not precluded from 
substantial, gainful employment due to residuals of his neck 
and mid-back injuries.  He characterized the extent of the 
disability as "moderate."  There was evidence of 
demonstrable thoracokyphosis, the degree of which was mild.  
There was also evidence of distal cervical kyphosis, 
compatible with degenerative arthritic changes.

Rating in excess of 10 percent prior to May 9, 2003.  Prior 
to May 9, 2003, the veteran's service-connected spine 
disability was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002), which was in effect prior to September 26, 2003.  
As indicated above, that diagnostic code provides that a 10 
percent rating for slight limitation of motion of the 
cervical spine, a 20 percent rating for moderate limitation 
of motion, and a 30 percent rating for severe limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.

However, none of the medical evidence of record during this 
period reflects that the veteran's spine disability is any 
more than slight.  At the time of the veteran's August 1999 
VA examination, range of motion of the cervical spine was 
almost full.  As such, the veteran's disability cannot be 
considered any worse than slight during this period, 
particularly in light of the absence of any conflicting 
medical evidence.

In regard to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
the decision of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995) the Board notes that weakened motion, decreased 
cervical spine motion and fatigue due to pain were not 
reported on this examination.  Therefore the veteran's spine 
disability warranted no more than a 10 percent rating under 
the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 5290, 
prior to May 9, 2003.  

Rating in excess of 20 percent.  The Board finds that a 
rating in excess of 20 percent is not warranted, either under 
the old or the amended rating criteria.  As noted, arthritis 
is rated on the basis of limitation of motion of the joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Under rating criteria in effect prior to September 26, 2003, 
to warrant a rating in excess of 20 percent, the evidence 
must show that the veteran's spine disability is manifested 
by severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  

In this case, none of the evidence of record indicates that 
the veteran's limitation of motion of the cervical spine has 
been severe during the pertinent period.  Regarding range of 
motion, active flexion of the cervical spine was to 35 
degrees.  Active extension was to 20 degrees, and active 
right lateral flexion was to 25 degrees.  Active left and 
right rotation was to 55 degrees.

Based on the foregoing, the Board finds that the criteria for 
a rating in excess of 20 percent for the veteran's cervical 
spine disability have not been met under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  

As noted, effective September 26, 2003, limitation of motion 
of the cervical segment of the spine is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  See 68 Fed. Reg. 51,454 (August 27, 2003) (codified 
at 38 C.F.R. § 4.71a).  

To warrant a rating in excess of 20 percent under the General 
Formula, the evidence must show that the forward flexion of 
the cervical spine is limited to 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  As 
detailed above, however, repeated range of motion studies 
have shown that the veteran's cervical spine motion is not 
limited to the extent necessary to meet the criteria for a 
rating in excess of 20 percent.  At the most recent VA 
medical examination in May 2003, the cervical spine showed 
flexion to 35 degrees.  The medical evidence of record 
clearly shows that the veteran's cervical spine is not 
ankylosed, nor does he so contend.  

Although the General Formula provides that symptoms such as 
pain, stiffness, or aching are included in the rating 
criteria, the Board has nonetheless considered 38 C.F.R. §§ 
4.40, 4.45, and 4.59, addressing the impact of functional 
loss, weakened movement, excess fatigability, incoordination, 
and pain, as these provisions have not been deleted.  DeLuca, 
8 Vet. App. at 206-07.  For the reasons set forth above, 
however, the Board finds that the evidence of record does not 
show adequate pathology, such as atrophy, defective 
innervation, visible pain behavior, etc. to warrant a rating 
in excess of 20 percent.  

The Board has also considered that the General Schedule 
provides that any associated, objective neurologic 
abnormalities, including bowel or bladder impairment, are to 
be rated separately under the appropriate diagnostic code.  
In this case, however, the record contains absolutely no 
objective evidence of any neurologic pathology attributable 
to the service-connected disability which would warrant a 
separate rating.

The Board has also considered whether any neurologic and 
orthopedic components of the veteran's disability could be 
assigned separate evaluations based on arthritis, limitation 
of motion, and functional impairment of the cervical spine 
(Diagnostic Codes 5003 and 5290) combined with impairment of 
the peripheral nerves (Diagnostic Codes 8510 to 8514) without 
violating the rule against pyramiding.

As detailed above, however, the most probative evidence of 
record shows that the range of motion of the veteran's 
cervical spine is no more than moderate, with no additional 
finding of functional loss.  Moreover, while the veteran 
complains of pain, objective examinations have shown normal 
sensory and motor findings.  Given these findings, the Board 
finds that there is no actual neurological impairment 
associated with the veteran's service-connected cervical 
spine disability which would warrant a compensable rating 
under the criteria for evaluating the peripheral nerves.  See 
38 C.F.R. § 4.124, Diagnostic Codes 8510 to 8514.  Therefore, 
a combined rating in excess of 20 percent would not be 
warranted, even if the veteran's neurologic and orthopedic 
manifestations were separately rated.  See 38 C.F.R. § 4.25.  

As noted above, the medical evidence does not show that the 
residuals of fractures of the transverse processes of C6, C7, 
and D1 vertebrae result in abnormal mobility requiring a neck 
brace (jury mast).  As the D1 vertebra is the first vertebra 
of the dorsal segment of the spine which is adjacent to the 
cervical segment, a separate rating may not be assigned by 
reason of involvement of only this vertebra.  A demonstrable 
deformity of a vertebral body has not been identified.  Thus, 
a higher evaluation or a separate 10 percent rating for 
vertebral deformity is not warranted under Diagnostic Code 
5285.

The Board has also considered the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  Although the 
record shows that the veteran's cervical spine disability may 
have interfered to some extent with his employment, the Board 
notes that the veteran's disability rating of 20 percent is 
recognition that his industrial capabilities are impaired.  

The Board finds that the evidence does not otherwise show 
that the veteran's spine disability has necessitated periods 
of hospitalization or that the manifestations of the 
disability were unusual or exceptional as to render 
impractical the application of regular schedular standards.  
In sum, the Board finds that the record does not show that 
the average industrial impairment from the veteran's spine 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 237 (1996).

For the reasons set forth above, the Board finds the criteria 
for a rating in excess of 10 percent prior to May 9, 2003, 
and in excess of 20 percent beginning on May 9, 2003, for the 
veteran's service-connected spine disability have not been 
met.  This is a case where the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of fractures of the transverse processes of C6, 
C7, and D1 vertebrae, prior to May 9, 2003, is denied.

Entitlement to a disability rating in excess of 20 percent 
for residuals of fractures of the transverse processes of C6, 
C7, and D1 vertebrae is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



